                        IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                                EL DORADO DIVISION

DEBI RAINEY                                                                      PLAINTIFF

vs.                                  Civil No. 1:19-cv-01012

COMMISSIONER,
SOCIAL SECURITY ADMINISTRATION                                                 DEFENDANT

                                       JUDGMENT

       For the reasons stated in the Memorandum Opinion entered in this case on this date, the

Court dismisses this action without prejudice.

       IT IS SO ORDERED this 9th day of September 2019.


                                                          /s/  Barry A. Bryant
                                                          HON. BARRY A. BRYANT
                                                          U. S. MAGISTRATE JUDGE
